EXHIBIT 13 Annual Report to Stockholders for the fiscal year ended December 31, 2007 Corporate Profile Emclaire Financial Corp. (OTCBB: EMCF), a publicly traded Pennsylvania corporation and bank holding company, provides a wide range of retail and commercial financial products and services to customers in Western Pennsylvania through its wholly owned subsidiary bank, the Farmers National Bank of Emlenton. The Farmers National Bank of Emlenton is an FDIC-insured national banking association, which conducts business through twelve offices in Venango, Butler, Clarion, Clearfield, Elk, Jefferson and Mercer counties, Pennsylvania.The Bank also provides retail brokerage and other investment services through its Farmers National Financial Services division.To complement consumer and commercial banking activities conducted through its banking offices, the Corporation also invests in U.S. Government, municipal, mortgage-backed and corporate marketable securities primarily through its subsidiary bank. Farmers National Bank of Emlenton Market Area Table of Contents Consolidated Financial Highlights 1 Shareholder Letter 2 Board of Directors and Executive Management 8 Selected Consolidated Financial Data 9 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Consolidated Financial Statements 27 Notes to Consolidated Financial Statements 31 Report of Independent Registered Public Accounting Firm 59 Stock and Dividend Information 60 Corporate Information 61 Consolidated Financial Highlights (Dollar amounts in thousands, except share data) At December 31, Balance Sheet: 2007 2006 2005 2004 2003 Total assets $ 311,720 $ 300,560 $ 275,517 $ 273,380 $ 262,512 Loans receivable, net 229,819 213,344 192,526 179,575 190,482 Deposits 244,262 244,492 230,503 232,874 217,110 Borrowed funds 40,400 30,000 19,500 15,000 20,700 Stockholders' equity 24,703 23,917 23,615 23,616 22,655 Stockholders' equity per common share $ 19.48 $ 18.86 $ 18.63 $ 18.63 $ 17.87 Market value per common share $ 25.75 $ 29.25 $ 26.60 $ 26.25 $ 25.75 Common shares outstanding 1,267,835 1,267,835 1,267,835 1,267,835 1,267,835 Income Statement: Net interest income $ 9,969 $ 9,291 $ 9,304 $ 8,734 $ 9,308 Noninterest income 2,943 2,934 3,317 2,535 1,785 Net income 2,697 1,966 2,573 2,557 2,492 Basic and diluted earnings per common share $ 2.13 $ 1.55 $ 2.03 $ 2.02 $ 1.91 Cash dividends per common share $ 1.54 $ 1.10 $ 1.02 $ 0.94 $ 1.11 Key Ratios: Return on average assets 0.90 % 0.69 % 0.94 % 0.96 % 0.99 % Return on average equity 11.13 % 8.28 % 10.69 % 11.08 % 10.96 % Net interest margin 3.73 % 3.68 % 3.82 % 3.71 % 4.18 % Non-performing assets to total assets 0.35 % 0.65 % 0.57 % 0.33 % 0.52 % Efficiency ratio 68.66 % 74.18 % 69.72 % 67.11 % 64.16 % 1 Shareholder Letter Dear Fellow Shareholder: During a period of internal transition and growth and external market turmoil for the financial services industry, Emclaire Financial Corp. and its wholly owned subsidiary bank, the Farmers National Bank of Emlenton, delivered record financial performance in 2007.We continue to prove that an independent community bank headquartered in rural Western Pennsylvania can consistently realize sound returns for shareholders, provide safe and competitive banking services for the customers and communities we serve, and offer promising career opportunities for our employees. In recent years, your board of directors and management team have set forth certain broad objectives and strategies to continue to move the Corporation forward and enhance financial and operational performance.These broad objectives encompass profitably growing our financial institution while managing risk and holding true to the culture and tradition that has brought us to where we are today and expect to be in the future.Herein we will set forth how we successfully executed these strategies of profitability, growth, quality and culture to achieve our record financial results for 2007 while persisting to build a first-class organization Profitability The Corporation’s financial success during 2007 and in recent years is reflected in our record earnings and the positive performance of our common stock. Earnings.The Corporation realized consolidated net income of $2.7 million or $2.13 per share for 2007, versus $2.0 million or $1.55 per share for 2006.The 2007 results reflected a return on average equity of 11.13%.While results for 2006 included certain one-time charges associated with strategic reorganization initiatives undertaken in that year, the Corporation experienced improved core financial performance through increased net interest and noninterest income and by controlling noninterest expenses between 2007 and 2006. Net interest income increased $678,000 to $10.0 million for 2007 compared to $9.3 million for 2006.This 7.3% increase can be attributed to continued growth in the Bank’s loan portfolios, particularly commercial loans, and disciplined asset liability management practices.These practices included regimented pricing of loan and deposit products and a tactical focus on maintaining core deposit accounts.This growth and these initiatives provided for an increase in the Corporation’s net interest margin to 3.73% for 2007 versus 3.68% for 2006.This improvement occurred during a period when the market interest rate yield curve was relatively flat to negatively inverted, an extremely difficult rate environment in which to manage a financial institution’s margins. Excluding security sale gains, which we consider non-recurring income, noninterest revenues increased $202,000 or 8.0% between 2007 and the prior year.As we continue to explore ways to diversify our revenue streams and mitigate our reliance on net interest revenues, we have experienced increases in both customer service fees and financial services division commissions. Excluding consideration of the one-time 2006 reorganization charges, the Corporation experienced only a modest increase in noninterest expenses of $314,000 or 3.5% between 2007 and the prior year.During 2007, we realized some of the ongoing savings as a result of the 2006 reorganization initiatives while focusing on controlling all expenses.Operating expenses increased primarily as a result of the opening of the new Cranberry office in late 2006 and professional fees associated with required Sarbanes-Oxley compliance initiatives pursued during 2007. 2 Shareholder Letter continued We spent much of 2007 focused on increasing core revenues while controlling operating costs.This focus will continue as we seek new opportunities to efficiently deliver new and traditional banking services. Stock Performance.One of the Corporation’s cornerstone goals is to be a profitable and growth-oriented entity that is committed to quality and building value for our stockholders.As an example, if you invested $1,000 in the Corporation’s common stock five years ago, at year end 2002, and reinvested cash dividends, the value of your original investment would have increased more than 46% to $1,462 by December 31, 2007.This represents a 9.2% average annual return over that period. While 2007’s turbulent financial markets saw declines in the values of stock prices of banks and other financial institutions in excess of 30%, the Corporation’s common stock did not see this significant drop in value and ended the year at a modest 12% decline from the closing price at the end of 2006. Since 2002, we have increased our regular annual cash dividend on our common stock by more than 38% to $1.19 per share for 2007 compared to $0.86 per common share in 2002.Regular cash dividends increased 8% between 2007 and 2006.In connection with our record financial performance in 2007 and our ongoing capital management initiatives, during the fourth quarter we declared and paid a special cash dividend of $0.35 per common share.This is the third special cash dividend that we have paid since 2001; in addition to the 2007 special dividend, we paid a special cash dividend of $0.25 per share in 2002 and again in 2003. We are proud of our overall stock performance and our favorable dividend policy resulting from our solid core earnings.While we build value, we intend to pursue controlled growth and prudent business practices to continue to provide a safe investment alternative with positive market returns. Growth We have and will continue to pursue growth on all fronts, not only internally through organic balance sheet growth in loans and deposits, but through expanding our branch network.The Corporation continues to explore expansion of our core banking business through the acquisition of branches and smaller institutions, expanding our financial services division and investigating other financial services delivery channels and businesses. 3 Shareholder Letter continued Balance Sheet Growth.For the year ended December 31, 2007, we experienced modest asset growth with total assets reaching $311.7 million at year end.The $11.2 million or 3.7% increase in assets was principally driven by loan growth funded by borrowed funds and, to a lesser extent, the employment of cash. Customer deposits remained relatively flat during 2007 ending the year at $244.3 million as we sought to eliminate higher priced less profitable certificate of deposit accounts and replace these with core demand deposit accounts.The decline in certificate accounts of $10.0 million during the year was offset by increases in noninterest bearing and interest bearing demand deposits of $3.0 million and $6.7 million, respectively.During the year, we sought to expand existing customer balances through cross-selling and negotiated pricing on relationship accounts.We experienced demand deposit customer growth in existing branches and in our new Cranberry office where we cultivated new deposits of $3.1 million.This new office has grown to $6.3 million in deposits since opening in the fourth quarter of 2006. We remain successful at lending within the markets we serve and during 2007 expanded all loan portfolios.During the year, all classes of loans grew as we continued our shift to more profitable commercial lending.The Corporation’s total loans ended the year at $229.8 million versus $213.3 million at year end 2006. Our corporate banking group increased commercial real estate loans $10.5 million or 17.1% to $71.6 million at December 31, 2007.Commercial business loans ended the year at $35.6 million up $978,000 from $34.6 million at year end 2006.This growth was the result of focused in-market relationship lending efforts by our commercial lending and branch banking teams.At December 31, 2007, commercial loans comprised 47% of the Bank’s total loan portfolios compared to 29% at December 31, 2001.This successful shift has been a direct result of our strategies to identify and expand key business relationships in all of our markets.While we still consider consumer lending through our branch network as one key to growth, our accomplishments in business lending have proven more profitable. Our consumer loan portfolios reached record levels as well in 2007, as residential first mortgage, home equity and installment loans ended the year at $65.7 million, $49.4 million and $9.7 million, respectively, up 1.6%, 4.4% and 26.2%, respectively.This excludes $13.0 million of off-balance sheet loans that we have originated and service at December 31, 2007.We experienced nice growth in our installment loan portfolio given a successful automobile loan promotion during the third and fourth quarters of New Branch Offices.In November 2006, we opened our eleventh branch office in the Township of Cranberry, Pennsylvania.Since inception, this office has generated new consumer loans of $3.1 million and deposits of $6.3 million.This office has provided us with additional market coverage in our home county, Venango County, and has provided a platform for further commercial business development.During 2007, our corporate banking division originated $2.1 million in commercial loans through this office. In April 2008, we will open our twelfth office in Grove City, Pennsylvania with high expectations.Strategically expanding to the Grove City area makes sense in a number of regards.This market is contiguous to the Bank’s existing markets, there is an opportunity to penetrate current banking market share, particularly with deposits, as the need for a community bank presence exists and this expansion moves us closer to other growing communities in Western Pennsylvania. 4 Shareholder Letter continued It is important to note that we continue to improve core profitability and operating efficiencies while expanding and investing in de novo branch offices.There are fundamental startup operating costs associated with the opening of each new office.Some of these costs are one-time, but ongoing period costs remain, and we estimate that it takes three to five years for a new office to break even in the markets that we operate.It takes this time to generate loans and deposits to levels that cover basic office working expenses.It is important to note that we are improving overall consolidated profitability while covering these startup costs and investing in advantageous expansion. Quality While continually looking towards profitable growth, we remain grounded by maintaining a culture of sound policies, procedures and systems to promote the highest in asset quality, internal controls and integrity. We remained insulated from the well-chronicled national market conditions that impacted the overall financial services industry during 2007.The Bank has never provided sub-prime mortgage products and for the most part rural and Western Pennsylvania did not experience the sub-prime or real estate crises experienced in other parts of the country. Asset Quality.Not only did we continue to realize stable growth in all loan portfolios, the credit quality of these portfolios remained strong as measured by any industry standards.The ratio of non-performing assets to total assets was a mere 0.35%, and the allowance for loan losses to non-performing loans provided coverage of 227%, at December 31, 2007.We view the quality of our loan portfolio, including the systems surrounding the loan origination and monitoring processes, as one of the true ideals of the Corporation.Our credit culture and corresponding training are diligently pursued and part of the way we lend. Compliance.During the year, we complied with the early requirements of Sarbanes-Oxley section 404 for non-accelerated filers.We also significantly enhanced our compliance function by establishing an internal compliance council whereby all internal functional areas are represented to address compliance requirements for corresponding banking disciplines.We made advances in core business processes by improving how we utilize our information technology systems.These initiatives will continue in 2008 and beyond as we seek to better serve our customers and support deposit and lending delivery channels. Integrity.We have consistently conducted our business with honor and integrity and do not assume unreasonable risks, regardless of the possible rewards. Integrity and attention to quality through sound systems, controls and asset quality management are the Corporation’s foundation for current and future success. 5 Shareholder Letter continued Culture Much of our effort in 2007 was focused on proactive succession planning, building an experienced management team, marketing initiatives, staff development and community involvement activities. Succession.In June 2007, the Corporation announced a management transition whereby William C. Marsh was named President and Chief Executive Officer of the Bank.Mr. Marsh will remain as Treasurer and Chief Financial Officer of the Corporation and David L.
